Citation Nr: 0719912	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hyperthyroidism, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to exposure to ionizing 
radiation.

5.  Entitlement to service connection for a disability 
manifested by poor memory and concentration, to include as 
due to exposure to ionizing radiation.

6.  Entitlement to service connection for cataracts, to 
include as due to exposure to ionizing radiation.

7.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

8.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left elbow.

9.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
prior to his retirement in February 1967.  

By rating action dated in September 1986, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
thyroid disorder, to include as due to exposure to ionizing 
radiation.  He was notified of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  He subsequently sought to 
reopen his claim.  In a rating decision dated in February 
2001, the RO denied service connection for hyperthyroidism, 
diabetes mellitus, a gastrointestinal disability, rheumatoid 
arthritis and a disability manifested by poor memory and 
concentration, all to include as due to exposure to ionizing 
radiation.  By rating action dated in May 2001, the RO denied 
service connection for cataracts, to include as due to 
exposure to ionizing radiation.  

A February 2005 rating decision assigned a 40 percent 
evaluation for degenerative joint disease of the lumbar 
spine, and noncompensable evaluations for degenerative joint 
disease of each elbow, each knee and each hip, effective 
September 2004.

A statement of the case addressing the issues of entitlement 
to compensable evaluations for degenerative joint disease of 
each knee and each hip was issued in February 2006.  However, 
as a substantive appeal on these issues has not been filed 
those issues are no longer in appellate status.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a thyroid condition, and entitlement to an 
increased rating for degenerative joint disease of the lumbar 
spine and both elbows are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not present during service or for 
many years after service, and has not been etiologically 
related to service, to include exposure to ionizing radiation 
in service.

2.  A gastrointestinal disability, if present, was not 
manifested during service or for many years thereafter, and 
there is no competent medical evidence to link it to service, 
to include exposure to ionizing radiation therein.

3.  Rheumatoid arthritis, if present, was not manifested 
during service or for many years thereafter, and there is no 
competent medical evidence to link it to service, to include 
exposure to ionizing radiation therein.

4.  A disability manifested by poor memory and concentration, 
if present, was not demonstrated during service or for many 
years thereafter, and there is no competent medical evidence 
to link it to service, to include exposure to ionizing 
radiation therein.

5.  The Defense Threat Reduction Agency (DTRA) determined 
that the veteran's total mean total external gamma dose was 
1.7 rem and the upper bound gamma dose was 1.9 rem.  The mean 
total external neutron dose and the upper bound neutron dose 
were both 0.0 rem.  The mean dose to the lens of the eye 
(beta plus gamma) was 1.9 rem, and the upper bound total dose 
to the lens of the eye (beta plus gamma) was 2.2 rem.  

6.  Cataracts were initially documented many years after 
service, and the competent medical evidence fails to 
establish a link between the veteran's cataracts and service, 
to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

2.  A gastrointestinal disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  A disability manifested by poor memory and concentration 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  Cataracts were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a February 2001 letter, issued prior to the 
decision on appeal, and in an October 2006 letter, the RO 
provided notice to the veteran regarding what information and 
evidence are needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA.  The October 2006 letter advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's testimony at a hearing before the undersigned, 
service medical records, private treatment records, VA 
medical records, a report from DTRA, and an opinion from the 
VA Chief Public Health and Environmental Hazards Officer.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For veterans who were exposed to radiation during service, VA 
law and regulation provide that service connection for 
certain diseases or disorders which are claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Stone v. 
Gober, 14 Vet. App. 116 (2000); McGuire v. West, 11 Vet. 
App. 274 (1998); See Wandel v. West, 11 Vet. App. 200 (1998); 
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

First, there are specified types of cancer which are 
presumptively service connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) if manifest 
in a "radiation-exposed" veteran.  

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

Regulations define "radiation-risk activities" to include: 
onsite participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. at 148; Wandel v. West, 11 Vet. App. 200.  First, the 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant thyroid 
nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any 
other cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a 
nonpresumptive direct basis under the provisions of 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Applicable regulation also 
provides if a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of 38 C.F.R. 
§ 3.311, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).

The record establishes that the veteran participated in 
Operation Hardtack I.  With respect to his claim pursuant to 
38 C.F.R. § 3.309(d), the fact remains that only the listed 
cancers are covered by this regulation.  Since none of the 
disabilities for which the veteran claims service connection 
due to exposure to radiation is included, there is no basis 
on which the veteran's claim may be granted under 38 C.F.R. 
§ 3.309(d).

The evidence clearly documents that the veteran underwent 
extracapsular cataract extraction in the left eye in November 
1988 and the same surgery was performed in the right eye in 
July 1990.  Since posterior subcapsular cataracts is deemed a 
radiogenic disease under 38 C.F.R. § 3.311, and the veteran 
alleges that it is due to exposure to ionizing radiation, the 
RO obtained an estimate of the dose of radiation to which the 
veteran was exposed.  Following the VA's request for 
information, the DTRA provided a report in May 2006.  It was 
noted that the scenario provided a description of the 
veteran's participation activities and that the veteran had 
been given the opportunity to review the scenario.  A 
Radiation Dose Assessment Report was prepared.  This revealed 
that the mean total external gamma dose was 1.7 rem, with an 
upper bound gamma dose of 1.9 rem.  The mean total external 
neutron dose and the upper bound neutron dose were both 0.0 
rem.  The mean dose to the lens of the eye (beta plus gamma) 
was 1.9 rem, and the upper bound total dose to the lens of 
the eye (beta plus gamma) was 2.2 rem.  

Based on the information obtained from the DTRA, the RO 
referred the veteran's claim to the VA Under Secretary for 
Health for an opinion regarding whether it was likely, 
unlikely, or as likely as not that the veteran's posterior 
subcapsular cataracts resulted from exposure to ionizing 
radiation in service.

The VA Chief Public Health and Environmental Hazards Officer 
responded in July 2006.  It was indicated that, according to 
information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), page 363, the threshold doses of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60-150 rads, while the threshold for 
persons treated with X-rays to the eye was about 250-500 
rads.  It was also indicated that studies of emergency and 
recovery workers following the Chernobyl accident suggested 
that radiation doses as low as 25 rads might cause cataracts.  
Accordingly, it was the opinion of the Public Health and 
Environmental Hazards Officer that it was unlikely that the 
veteran's cataracts could be attributed to ionizing radiation 
in service.  There is, therefore, no basis for a grant of 
service connection for cataracts under the provisions of 
38 C.F.R. § 3.311. 

Although there is no entitlement under 38 C.F.R. §§ 3.309 or 
3.311, the Board must still consider whether there is 
competent medical evidence linking any of the claimed 
disabilities to service.  See Combee, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board notes that the veteran was afforded a VA 
examination of the eyes in April 2001.  Following the 
examination, the pertinent diagnosis was stable pseudophakia 
of both eyes.  The examiner commented that while radiation 
exposure can cause cataracts, given the 30-year time 
difference between exposure and the cataract development, as 
well as the veteran's age at onset, it was likely that the 
cataracts were age-related and not due to radiation exposure.  
The Board acknowledges that the service medical records 
disclose the veteran was seen for eye complaints.  The fact 
remains, however, that there were no findings of cataracts 
during service.  The only evidence supporting the veteran's 
claim consists of his statements.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
preponderance of the evidence is against the claim for 
service connection for cataracts.  

Turning to the other claimed conditions, although the service 
medical records confirm that the veteran was seen for 
gastritis in January 1966, no pertinent abnormalities were 
identified on the retirement examination in September 1966.  
The service medical records are also negative for complaints 
or findings pertaining to diabetes mellitus, rheumatoid 
arthritis and a disability manifested by poor memory and 
concentration.  The veteran was hospitalized by the VA in 
January 1992 for complaints including nausea and vomiting and 
weight loss.  An endoscopy showed esophagitis.  The pertinent 
diagnoses were diabetes mellitus and weight loss.  A VA 
outpatient treatment report of August 1999 shows that the 
veteran related that he had had diabetes since 1985.  

Despite the veteran's allegations, there is no current 
clinical evidence that the veteran has a gastrointestinal 
disability or a disability manifested by poor memory and 
concentration.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In 
addition, there is no competent medical evidence linking 
diabetes mellitus to service, to include radiation exposure 
therein.  


Thus, the only evidence supporting the veteran's claim 
consists of his statements.  In contrast, the medical 
findings, to include the opinion of the VA Chief Public 
Health and Environmental Hazards Officer, are of greater 
probative value and fail to support the veteran's claims.  
The Board concludes that the preponderance of the evidence is 
against the claims for service connection for diabetes 
mellitus, a gastrointestinal disability, rheumatoid 
arthritis, poor memory and concentration, and cataracts, all 
to include as due to exposure to ionizing radiation in 
service.  


ORDER

Service connection for diabetes mellitus, a gastrointestinal 
disability, rheumatoid arthritis, a disability manifested by 
poor memory and concentration and cataracts, all to include 
as secondary to exposure to ionizing radiation, is denied.


REMAND

As noted above, the RO previously denied service connection 
for a thyroid disorder in September 1986.  Although he was 
notified of this determination, he did not file an appeal, 
and it became final.  The Board points out that while the 
statement of the case issued in March 2003 acknowledged the 
existence of the previous decision, it characterized the 
issue on a direct basis, and did not address whether new and 
material evidence had been submitted to reopen the claim.  In 
addition, the pertinent law and regulations regarding new and 
material evidence were not included in the statement of the 
case or the supplemental statement of the case.  

The Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  A review of 
the claims file reveals that notice complying with this Court 
decision has not been furnished to the veteran.  Such should 
be accomplished on remand.

By rating action dated in February 2005, the RO assigned a 
separate 40 percent evaluation for degenerative joint disease 
of the lumbar spine; and separate noncompensable evaluations 
for degenerative joint disease of the left elbow, right 
elbow, right hip, left hip, right knee, and left knee.  Each 
of the ratings was effective September 2004.  Prior to this 
determination, a single 10 percent rating had been in effect 
for degenerative joint disease of the lumbar spine, both 
elbows, both knees and both hips.  

The veteran submitted a notice of disagreement with the 
February 2005 rating action in April 2005, noting that he 
felt the 40 percent evaluation for degenerative arthritis was 
"too low," and that he was confined to a wheelchair.  The 
RO issued a supplemental statement of the case in February 
2006 that addressed only the ratings assigned for each knee 
and each hip.  The issues of entitlement to an increased 
rating for degenerative joint disease of the lumbar spine and 
for degenerative joint disease of each elbow were not 
addressed.  

Where a statement of the case has not been provided following 
the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim.  The notice 
should also address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials, as outline by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The RO should issue a statement of the 
case reflecting its adjudication of the 
issues of entitlement to an increased 
rating for degenerative joint disease of 
the lumbar spine, and each elbow.  The 
appellant should be afforded the 
appropriate period of time to respond.  If 
the veteran submits a timely substantive 
appeal, the case should be returned to the 
Board.

3.  The RO should adjudicate the claim for 
service connection for a thyroid 
disability on the basis of whether new and 
material evidence has been received.  

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case must include the regulations 
regarding the submission of new and 
material evidence.  All pertinent laws and 
regulations should be set forth.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


